Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. [US PGPUB 20210288217] (hereinafter Li).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Li teaches a display device comprising:
a base layer having a first area (A1; see annotated Fig. 10)and a second area (A2; see annotated Fig. 10) extending at least partially around a periphery of the first area (see annotated Fig. 10);
conductive patterns in the second area (REL1_1 and REL2, Fig. 10);
an insulating layer (INS2, Fig. 10) over the conductive patterns in the second area (Fig. 10);
a first electrode (CNE1_1, Fig. 10) and a second electrode (CNE2) on the insulating layer (Fig. 10), the first electrode and the second electrode being spaced apart from each other in the first area (Fig. 10), the first electrode and the second electrode being respectively connected to portions of the conductive patterns through contact openings (CH1 and CH2) penetrating the insulating layer (Fig. 10); and 
a plurality of light emitting elements (LD, Para 117) between the first electrode and the second electrode in the first area (Fig. 9), the plurality of light emitting elements being connected to the first electrode and the second electrode (Para 118, Fig. 4),
wherein the light emitting elements do not overlap the conductive patterns and the insulating layer (Fig. 10).



    PNG
    media_image1.png
    274
    557
    media_image1.png
    Greyscale

Annotated Fig. 10

Regarding claim 11, Li teaches a display device wherein the conductive patterns (REL1_1 and REL2) comprise a first power line (power from DE, Para 276 Fig. 10) and a second power line (DVL, Para 271, Fig. 10) that are spaced apart from each other along a first direction on a plane (Fig. 10), the first power line and the second power line extending in a second direction crossing the first direction (Fig. 9),
wherein one of the first power line and the second power line is connected to one of the first electrode and the second electrode (Fig. 10), and
wherein at least a portion of the first area is defined by the first power line and the second power line (Fig. 10).

Regarding claim 15, Li teaches a display device comprising:
a substrate (SUB, Fig. 10) having a plurality of pixel areas (SP1-3, Fig. 9), each of the pixel areas has a first area and a second area extending around a periphery of the first area (Fig. 9);
conductive patterns (REL1_1/DE and REL2/DVL) comprising a first line (REL1_1) and a second line (REL2) in the second area (Annotated Fig. 10), the first line and the second line extending in a first direction (Fig. 10) and being spaced apart from each other in a second direction crossing the first direction (Fig. 9); and
light emitting elements (LD, Para 232) in the first area (Fig. 9/Annotated Fig. 10), the light emitting elements being connected between the first line and the second line (Fig. 10),
wherein at least a portion of the first area is defined by the first line and the second line (Fig. 10), and
wherein the light emitting elements do not overlap the conductive patterns (Fig. 10).

Regarding claim 16, Li teaches a display device further comprising an insulating layer (INS2, Fig. 10) covering the conductive patterns (Fig. 10), wherein the light emitting elements do not overlap the insulating layer (Fig. 10).

Regarding claim 17, Li teaches a display device further comprising a first electrode (CNE1_1, Fig. 10) and a second electrode (CNE2, Fig. 10) extending in the first direction (Fig. 10), the first electrode and the second electrode being spaced apart from each other in the first area (Fig. 10),
wherein the light emitting elements are connected between the first electrode and the second electrode (Fig. 10), and
wherein one of the first line and the second line is connected to one of the first electrode and the second electrode (Fig. 10).

Regarding claim 20, Li teaches a display device further comprising a transistor (T1, Fig. 10) in the second area with respect to the first area (Fig. 10), the transistor being connected to the other of the first line and the second line (Fig. 10),
wherein the first area is further defined by the transistor (Fig. 10).

Allowable Subject Matter
Claims 2-10, 12-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819